DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  there is a period in line 21 after the recitation “...turbid medium”, it should be a comma rather than a period.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  the claim limitation “wherein the tumour is brain tumor” should be amended to read –wherein the tumor is brain tumor--.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  the claim limitation “...the total absorption...” should be amended to read –a total absorption--.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities:  the claim limitation “...a display screen or another device” in line 4 should be amended to read --...the display screen or another device-- .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3, 6-9, 15-20, and 31-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Georgakoudi et al. (“Intrinsic Fluorescence spectroscopy in turbid media: disentangling effects of scattering and absorption; hereinafter Georgakoudi; September 2001/ Vol. 40, No. 25/APPLIED OPTICS), in view of Lin et al. US (2011/0044910; hereinafter Lin), in view of Rowe (US 2003/0078504).

Regarding claims 2, Georgakoudi discloses fluorescence, reflectance and light scattering spectroscopy for measuring tissue.  Georgakoudi shows a method for quantifying a concentration of fluorophore in a turbid medium (see abstract), the method comprising: detecting fluorescence emission from a target surface of the turbid medium (see abstract), the detected fluorescence emission including fluorescence emission of the fluorophore generated using a florescence excitation wavelength provided to the turbid medium (see abstract; see “introduction pages" on pages 4633-4634), wherein the detected fluorescence emission comprises a detected fluorescence spectrum (see abstract and introduction on page 4633) ; detecting diffuse reflectance over a spectral range of wavelengths from the target surface at a certain distance from one or more broadband excitation source to obtain respective diffuse reflectance spectra (see right column on page 4634; see fig. 1); determining absorption and transport scattering coefficients of the turbid medium using the one diffuse reflectance spectra (see “introduction" on pages 4633-4634; "photon migration theory" on page 4635) and a priori knowledge of the absorption and transport scattering spectra (see “physical tissue models” on page 4637; right column on page 4639); and calculating a quantitative fluorescence emission spectrum of the fluorophore by correcting the detected fluorescence spectrum for the effects of light absorption and scattering by the target turbid medium using a fluorescence model based on the determined absorption and transport scattering coefficients of the turbid medium (see “introduction" on pages 4633-4634; "photon migration theory" on page 4635; “Physical Tissue Models” and “results” on page 4637; see fig. 7), and determining the concentration of the fluorophore in the target turbid medium based on a magnitude or shape of the quantitative fluorescence emission spectrum (see left column on page 4635; see “results” on page 4637; see “Spectral Shape” on page 4638; see fig. 7, 8 and 10).
Furthermore, Georgakoudi mentions exogenous fluorophore can be used for detecting or treating cancerous lesions  (left column on page 4634 states “The recovery of intrinsic fluorescence is also of interest in cases in which the selective accumulation of an exogenously administered fluorophore such as Photofrin, meso-tetrahydroxyphenylchlorin, or 5-aminolevulinic acid 5-ALA! induced protoporphyrin IX (PpIX) is used to detect or treat cancerous or precancerous lesions”), but fails to explicitly disclose using exogenous fluorophore and quantifying the concentration of the exogenous fluorophore in the target.  Furthermore, Georgakoudi fails to explicitly state detecting diffuse reflectance from known distance from the one or more broadband excitation source to obtain the respective diffuse reflectance spectra.
Lin discloses an optical system.  Lin teaches using exogenous fluorophore and quantifying the concentration of the exogenous fluorophore in the target (see abstract; par. [0011], [0012], 0013], [0037], [0038], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the are, at the time the invention was made, to have utilized using  exogenous fluorophore and quantifying the concentration of the exogenous fluorophore in the target in the invention of Georgakoudi, as taught by Lin, to be able to use the emission of fluorescence radiation from such exogenous fluorophores in response to the excitation can be detected and analyzed to obtain information regarding a cell type of interest.
But, Georgakoudi and Lin fail to explicitly state detecting diffuse reflectance from known distance from the one or more broadband excitation source to obtain the respective diffuse reflectance spectra.
Rowe discloses a spectroscopic cross-channel method and apparatus for improved optical measurement of tissue.  Rowe shows a method for quantifying optical properties using a probe and probe tip at a distal end of probe body configured to contact a target surface (see fig 1; par. [0021]; [0027]).  It is noted that the source/detector arrangement described in Rowe necessarily describes equal spacing between different source/detector pairs and detecting diffuse reflectance from different distances to obtain two respective diffuse reflectance spectra (detector 20 has different distance from source 50 and detector 40 has different distance from source 20; see par. [0027]).  Rowe further disclose a method for measuring optical properties (see par. [0040]; [0044]) comprising providing predetermined data to enable calculations (calibration/phantom data) (see par. [0045]) based on known turbid medium or tissue models/algorithms. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized detecting diffuse reflectance from known distance from the one or more broadband excitation source to obtain the respective diffuse reflectance spectra in the invention of Georgakoudi and Lin, as taught by Rowe, to be able to detect diffuse reflectance from multiple locations within wide region of interest and be able to cross-measure between different detectors. 
Regarding claim 3, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Georgakoudi teaches that the target turbid medium and the known turbid medium are a biological tissue (see abstract).

Regarding claim 6, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103; furthermore, Rowe teaches detecting diffuse reflectance at two or more known and different distances from the one or more broadband excitation source (see fig. 1; par. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized detecting diffuse reflectance at two or more known and different distances from the one or more broadband excitation source in the invention of Georgakoudi and Lin, as taught by Rowe, to be able to detect diffuse reflectance from multiple locations within wide region of interest and be able to cross-measure between different detectors. 

Regarding claims 7-8, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103; furthermore, Georgakoudi shows teaches visible to IR source (see right column on page 4636), and Rowe also teaches visible to IR source (see par. [0024]).
Regarding claim 9, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Georgakoudi teaches wherein determining absorption and transport scattering coefficients comprises deriving an absorption coefficient spectrum and a transport scattering coefficient spectrum from one or more diffuse reflectance spectra (see “introduction" on pages 4633-4634; "photon migration theory" on page 4635; “Physical Tissue Models” and “results” on page 4637; see fig. 7).

Regarding claim 15, Georgakoudi discloses fluorescence, reflectance and light scattering spectroscopy for measuring tissue.  Georgakoudi shows a system for quantifying a concentration of fluorophore in a target turbid medium (see fig. 1), the system comprising: a probe (see fig. 1) to: provide a fluorescence excitation wavelength and broadband wavelengths to the target turbid medium (see abstract); detect fluorescence emission from a target surface of the turbid medium (see abstract), the detected fluorescence emission including fluorescence emission of the fluorophore and comprising a detected fluorescence spectrum (see abstract and introduction on page 4633); and detecting diffuse reflectance over a spectral range of wavelengths from the target surface at a certain distance from one or more broadband excitation source to obtain respective diffuse reflectance spectra (see right column on page 4634; see fig. 1); a spectrometer for measuring the detected fluorescence emission and diffuse reflectance (see fig. 1); a processing device (see left column on page 4637) configured to: determine absorption and transport scattering coefficients of the turbid medium using the one diffuse reflectance spectra (see “introduction" on pages 4633-4634; "photon migration theory" on page 4635) and a priori knowledge of the absorption and transport scattering spectra (see “physical tissue models” on page 4637; right column on page 4639); and calculating a quantitative fluorescence emission spectrum of the fluorophore by correcting the detected fluorescence spectrum for the effects of light absorption and scattering by the target turbid medium using a fluorescence model based on the determined absorption and transport scattering coefficients of the turbid medium (see “introduction" on pages 4633-4634; "photon migration theory" on page 4635; “Physical Tissue Models” and “results” on page 4637; see fig. 7).
Furthermore, Georgakoudi mentions exogenous fluorophore can be used for deteting or treating cancerous lesion  (left column on page 4634 states “The recovery of intrinsic fluorescence is also of interest in cases in which the selective accumulation of an exogenously administered fluorophore such as Photofrin, meso-tetrahydroxyphenylchlorin, or 5-aminolevulinic acid 5-ALA! induced protoporphyrin IX (PpIX) is used to detect or treat cancerous or precancerous lesions”), but fails to explicitly disclose using exogenous flurophore and quantifying the concentration of the exogenous fluorophore in the target.  Furthermroe, Georgakoudi fails to explicitly state detecting diffuse reflectance from known distance from the one or more broadband excitation source to obtain the respective diffuse reflectance spectra.
Lin discloses an optical system.  Lin teaches using exogenous fluorophore and quantifying the concentration of the exogenous fluorophore in the target (see abstract; par. [0011], [0012], 0013], [0037], [0038], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the are, at the time the invention was made, to have utilized using  exogenous fluorophore and quantifying the concentration of the exogenous fluorophore in the target in the invention of Georgakoudi, as taught by Lin, to be able to use the emission of fluorescence radiation from such exogenous fluorophores in response to the excitation can be detected and analyzed to obtain information regarding a cell type of interest.
But, Georgakoudi and Lin fail to explicitly state detecting diffuse reflectance from known distance from the one or more broadband excitation source to obtain the respective diffuse reflectance spectra.
Rowe discloses a spectroscopic cross-channel method and apparatus for improved optical measurement of tissue.  Rowe shows a method for quantifying optical properties using a probe and probe tip at a distal end of probe body configured to contact a target surface (see fig 1; par. [0021]; [0027]).  It is noted that the source/detector arrangement described in Rowe necessarily describes equal spacing between different source/detector pairs and detecting diffuse reflectance from different distances to obtain two respective diffuse reflectance spectra (detector 20 has different distance from source 50 and detector 40 has different distance from source 20; see par. [0027]).  Rowe further disclose a method for measuring optical properties (see par. [0040]; [0044]) comprising providing predetermined data to enable calculations (calibration/phantom data) (see par. [0045]) based on known turbid medium or tissue models/algorithms. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized detecting diffuse reflectance from known distance from the one or more broadband excitation source to obtain the respective diffuse reflectance spectra in the invention of Georgakoudi and Lin, as taught by Rowe, to be able to detect diffuse reflectance from multiple locations within wide region of interest and be able to cross-measure between different detectors. 
Regarding claim 16, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Georgakoudi teaches that the target turbid medium and the known turbid medium are a biological tissue (see abstract).

Regarding claim 17, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103; furthermore, Rowe teaches detecting diffuse reflectance at two or more known and different distances from the one or more broadband excitation source (see fig. 1; par. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized detecting diffuse reflectance at two or more known and different distances from the one or more broadband excitation source in the invention of Georgakoudi and Lin, as taught by Rowe, to be able to detect diffuse reflectance from multiple locations within wide region of interest and be able to cross-measure between different detectors. 

Regarding claim 18-19, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103; furthermore, Georgakoudi shows teaches visible to IR source (see right column on page 4636), and Rowe also teaches visible to IR source (see par. [0024]).

Regarding claim 20, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Georgakoudi shows wherein determining absorption and transport scattering coefficients comprises deriving an absorption coefficient spectrum and a transport scattering coefficient spectrum from one or more diffuse reflectance spectra (see “introduction" on pages 4633-4634; "photon migration theory" on page 4635; “Physical Tissue Models” and “results” on page 4637; see fig. 7).
Regarding claim 31, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Georgakoudi shows comprising outputting to another device or software system the quantitative fluorescence spectrum (see left column on page 4637, the Examiner notes that  a computer would have a display).
Regarding claim 32, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Lin teaches comparing the quantitative fluorescence spectrum with a known fluorescence emission spectrum of the exogenous fluorophore in a non-absorbing and non-scattering medium (see par. [0013], [0048], claim 11, 12 and 18).
Therefore, it would have been obvious to one of ordinary skill in the are, at the time the invention was made, to have utilized the teaching of comparing the quantitative fluorescence spectrum with a known fluorescence emission spectrum of the exogenous fluorophore in a non-absorbing and non-scattering medium in the invention of Georgakoudi, as taught by Lin, to be able to use the emission of fluorescence radiation from such exogenous fluorophores in response to the excitation can be detected and analyzed to obtain information regarding a cell type of interest.
Regarding claim 33, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Lin teaches comparing identifying differences in presence or abundance of the exogenous fluorophore in different tissue using the determined presence or abundance of the exogenous fluorophore to guide surgery (see abstract; par. [0011], [0012], [0037], [0038], [0052], [0058]).
Therefore, it would have been obvious to one of ordinary skill in the are, at the time the invention was made, to have utilized the teaching of differences in presence or abundance of the exogenous fluorophore in different tissue using the determined presence or abundance of the exogenous fluorophore in the invention of Georgakoudi, as taught by Lin, to be able to use the emission of fluorescence radiation from such exogenous fluorophores in response to the excitation can be detected and analyzed to obtain information regarding a cell type of interest.

Regarding claim 34, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Georgakoudi shows wherein the fluorescence excitation wavelength is within a band of high hemoglobin absorption relative to hemoglobin absorption at the fluorescence emission wavelength (see left column on page 4633; see left column on page 4639; fig. 6), said band comprising a range of wavelengths of 350-600 nm (see left column on page 4633; fig. 6).
Regarding claim 35, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Georgakoudi shows one or more optical fibers connected to one or more light sources to deliver the fluorescence excitation wavelength (see fig. 1, see “instrumentation” on page 4636) and the one or more broad-band light to the target turbid medium (see fig. 1, see “instrumentation” on page 4636); and one or more optical fibers connected to one or more photodetectors to collect the detected fluorescence emission (see fig. 1, see “instrumentation” on page 4636) and the detected diffusely reflected (see fig. 1, see “instrumentation” on page 4636).
Regarding claim 36, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103 rejection above, furthermore, Georgakoudi shows wherein the processing device is further configured to output to a another device or software system the quantitative fluorescence spectrum (see left column on page 4637, the Examiner notes that a computer would have a display).

Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Georgakoudi et al. (“Intrinsic Fluorescence spectroscopy in turbid media: disentangling effects of scattering and absorption; hereinafter Georgakoudi; September 2001/ Vol. 40, No. 25/APPLIED OPTICS), in ivew of Lin et al. US (2011/0044910; hereinafter Lin), in view of Rowe (US 2003/0078504) as applied to claims 2-3 above, and further in view of Durkin et al. (US 2009/0118622; hereinafter Durkin).
Regarding claims 26-27, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103, but fails to explicitly state wherein the biological tissue is brain tumor. 
Durkin discloses an optical system.  Durkin teaches biological tissue being brain tumor (see par. [0104], [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of having the biological tissue being brain tumor in the invention of Georgakoudi, Lin and Rowe, as taught by Durkin, to be able to delineate the brain tumor to be treat the tumor, 

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Georgakoudi et al. (“Intrinsic Fluorescence spectroscopy in turbid media: disentangling effects of scattering and absorption; hereinafter Georgakoudi; September 2001/ Vol. 40, No. 25/APPLIED OPTICS), in ivew of Lin et al. US (2011/0044910; hereinafter Lin), in view of Rowe (US 2003/0078504) as applied to claim 2 above, and further in view of Patwardhan (US 2009/0137908).
Regarding claim 28, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103, but fails to explicitly state the fluorescence model is a radiative transport model. 
Patwardhan discloses multi spectral tissue imaging using radiative transport model (see par. [0087], claim 43).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized teaching of using radiative transport model in the invention of Georgakoudi, Lin and Rowe, as taught by Patwardhan, to be able to obtain 3D reconstruction of the chromophore distribution. 
Regarding claim 29, Georgakoudi, Lin and Rowe disclose the invention substantially as described in the 103, furthermore, Georgakoudi shows wherein the determined absorption and transport scattering coefficients are used to determine at each wavelength a loss of detected optical signal due to scattering and absorption (see right column on page 4638; see left column on page 1639; fig. 6).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The previous Double Patent rejection has been withdrawn in view of Terminal Disclaimer filed on 10/25/2022.
Applicant’s arguments with respect to prior art rejection of claims 2 and 32 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.  
With respect to claim 2, the Examiner has provided new prior art Lin to teach using exogenous fluorophore and quantifying the concentration of the exogenous fluorophore in the target (see abstract; par. [0011], [0012], 0013], [0037], [0038], [0048]).
With respect to new claim 32, the Examiner has relied on new prior art Lin to teach comparing the quantitative fluorescence spectrum with a known fluorescence emission spectrum of the exogenous fluorophore in a non-absorbing and non-scattering medium (see par. [0013], [0048], claim 11, 12 and 18).
With respect to Applicant’s argument in middle of page 11, with respect to new claim 34, the Examiner respectfully disagrees.  The examiner note that Georgakoudi does show wherein the fluorescence excitation wavelength is within a band of high hemoglobin absorption relative to hemoglobin absorption at the fluorescence emission wavelength (see left column on page 4633; see left column on page 4639; fig. 6), said band comprising a range of wavelengths of 350-600 nm (see left column on page 4633; fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793